Exhibit 10.23

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of December 31, 2008 by and between Peter J. Rose
(“Rose”) and Expeditors International of Washington, Inc., a Washington
Corporation (“Expeditors”) and amends and restates the original agreement dated
November 2, 1994. In consideration of the mutual covenants and conditions set
forth herein, the parties hereby agree as follows:

1. Employment.

(a) In connection with the election of Rose to the office of Chairman and Chief
Executive Officer, revocation of the prior employment agreement dated May 19,
1993 and for other good and lawful consideration, Rose’s compensation and term
of service was set forth in the agreement dated November 2, 1994, which is
amended and restated hereby in order to conform certain provisions to
Section 409A of the Internal Revenue Code of 1986, as amended.

(b) Rose agrees to render services to the best of his ability on a full-time
basis so long as he shall hold the office of Chairman and Chief Executive
Officer and agrees to perform such duties as the Board of Directors of
Expeditors shall from time to time direct.

2. Term. Subject to Expeditors’ right to terminate Rose’s employment at the
pleasure of its Board of Directors as set forth in Paragraph 6 below, this
Agreement shall be for a period (the “Initial Term”) commencing on the date
first set forth above and ending with the date of the next annual meeting of the
Board of Directors. Rose’s employment and all the terms of this Agreement shall
be automatically extended for additional one year terms so long as Rose shall be
re-elected as Chairman and Chief Executive Officer at subsequent annual meetings
of the Board of Directors. This employment relationship shall not be
automatically extended and shall expire in the event that either party hereto
shall have given written notice to the other at least thirty (30) days prior to
the expiration of the Initial Term, or any subsequent term, of intent to
terminate Rose’s services as Chairman and Chief Executive Officer.

3. Compensation. For all services rendered by Rose as Chairman and Chief
Executive Officer under this Agreement, Rose shall receive Base Salary and
incentive compensation, as established from time to time by the Compensation
Committee of the Board of Directors. Rose’s other benefits will be subject to
reasonable adjustment by action of Expeditors’ Board of Directors.

4. Benefits. During the term of service as Chairman and Chief Executive Officer,
Rose shall be entitled to participate fully in any policies which Expeditors may
adopt generally for employees including policies for vacation, holidays, paid
sick leave, group medical, life insurance and other employee benefits.
Expeditors shall pay or reimburse Rose for all reasonable travel and other
expenses incurred or paid by Rose in connection with the performance of services
under this Agreement upon presentation of expense vouchers and such other
supporting information as Expeditors may from time to time reasonably request.



--------------------------------------------------------------------------------

5. Warranties. Rose represents to Expeditors that he is free to enter into this
Agreement and that he has no commitment, arrangement or understanding to or with
any third party which restrains or is in conflict with this Agreement which
would operate to prevent him from performing the services which he has agreed to
provide.

6. Termination. For purposes of this Paragraph 6, Rose shall be considered to
have had a termination of employment or to have resigned as of the date that the
facts and circumstances indicate that it is reasonably anticipated that Rose
will perform no further services for Expeditors and its affiliates after such
date or that the level of bona fide services that Rose is expected to perform is
expected to decrease permanently to no more than 45% of the average level of
bona fide services that Rose performed over the immediately preceding 36-month
period. Whether Rose has had a termination of employment or has resigned will be
determined in a manner consistent with the definition of “separation from
service” under Code section 409A.

(a) For Cause. Expeditors may terminate Rose’s employment hereunder upon two
(2) days’ prior written notice to Rose for cause, and the salary and all other
compensation referred to above shall cease upon the effective date of any such
termination for cause. In the event of termination for cause, the terms of
Paragraph 7 shall not apply. However, Rose shall receive a lump sum payment
which shall be calculated as six (6) times Rose’s latest monthly Base Salary and
paid on the first day after the sixth month anniversary of the termination of
employment. “Base Salary” as used herein shall exclude any incentive or bonus
compensation, any monthly automobile allowance, and any other benefit or
reimbursement. As used herein, the term “cause” shall mean any act of Rose,
which in the reasonable judgment of Expeditors’ Board of Directors, constitutes
dishonesty, larceny, fraud, deceit, gross negligence, a crime involving moral
turpitude, willful misrepresentation to shareholders, directors or officers, or
a material breach of this Agreement.

(b) Without Cause. Expeditors may terminate Rose’s employment at any time upon
fifteen (15) days’ prior written notice and without cause and the provisions of
Paragraph 7 shall become applicable. In addition to payments under Paragraph 7,
Rose shall receive a lump sum payment equal to one half ( 1/2) of the Total Cash
Compensation paid to Rose in the preceding twelve (12) month period which shall
be paid on the first day after the sixth month anniversary of the termination of
employment. “Total Cash Compensation” as used herein includes Base Salary, any
incentive or bonus compensation, and any monthly automobile allowance, but shall
exclude any other benefit or expense reimbursement.

(c) Resignation. In the event that Rose shall resign as Chairman and Chief
Executive Officer, the salary and all other compensation referred to above for
services as an employee shall cease and the provisions of Paragraph 7 shall
become applicable. In addition, Rose shall receive a lump sum payment which
shall be calculated as six (6) times Rose’s latest monthly Base Salary (as
defined in Paragraph 6(a)) and paid on the first day after the sixth month
anniversary of the resignation.

 

-2-



--------------------------------------------------------------------------------

(d) Death or Disability. This Agreement and Rose’s employment and compensation
shall in any event terminate upon the death of Rose or the inability of Rose to
perform the duties and functions of his position for a period of ninety
(90) consecutive days due to sickness, disability or any other cause beyond his
control, unless Expeditors grants Rose a leave of absence with or without all or
a portion of his salary or other benefits, as may be specified.

7. Post Employment Personal Services. In the event that Rose’s employment
obligations hereunder shall terminate as provided in Paragraph 2, Paragraph 6(b)
or Paragraph 6(c), Rose agrees to render Post Employment Personal Services to
Expeditors for a period of ten (10) years or until such time as Rose shall reach
age seventy (70) whichever shall come first according to the terms set forth
below.

 

  (a) Rose agrees to perform services for a minimum of sixty (60) days per year
(but will in no event perform services in excess of 45% of the average level of
bona fide services that Rose performed over the 36-month period immediately
preceding termination of employment or resignation) to provide consulting and
other personal appearances in furtherance of Expeditors’ corporate policies as
directed by the designated representative of the Board of Directors (the “Post
Employment Personal Services”). Such service shall include up to twenty
(20) days of business travel to mutually agreed locations.

 

  (b) As compensation for such services, Rose shall receive an “Initial Annual
Payment” equal to the Base Salary received by Rose during his final twelve
(12) months of employment hereunder subject to adjustment as follows:

 

  (1) In the event that the Rose shall begin to provide Post Employment Personal
Services prior to reaching age sixty (60), the Initial Annual Payment required
hereunder shall be reduced by four percent (4%) for each year, or fraction
thereof, that Rose shall be under such age.

 

  (2) The payment required hereunder shall be adjusted annually for each year
after the payment of the Initial Annual Payment in an amount equal to the change
in the CPI as published by the Department of Labor, or similar index generally
regarded as a measure of the change in the cost of living, for the Seattle
metropolitan area.

 

  (3) The Initial Annual Payment shall be paid on the first day after the sixth
month anniversary of the termination of employment or resignation, and
subsequent Annual Payments shall be paid on each anniversary of the termination
of employment or resignation.

 

-3-



--------------------------------------------------------------------------------

  (c) The obligation of Expeditors under this Paragraph shall terminate in the
event of death or disability as provided in Paragraph 6(d) or in the event of
Rose’s willful failure to perform Post Employment Personal Services as required
hereunder.

 

  (d) During the period Post Employment Personal Services are being provided
hereunder, Rose shall be entitled to participate fully in any policies which
Expeditors may adopt generally for full time employees including group medical,
life insurance and other employee benefits, provided that Rose shall not be
entitled to additional compensation for vacation, holidays, and paid sick leave.

 

  (e) Expeditors shall pay or reimburse Rose for reasonable travel and other
expenses incurred or paid by Rose in connection with the performance of
requested services under this Agreement upon presentation of expense vouchers
and such other supporting information as Expeditors may from time to time
reasonably request.

 

  (f) So long as Rose shall be entitled to receive annual payments for Post
Employment Personal Services, Rose shall be subject to the restrictions set
forth in Paragraph 8 in this Agreement.

8. Confidential Information. Rose recognizes that Expeditors’ business and the
business of other affiliates depend upon the use and protection of a large body
of confidential and proprietary information now existing or to be developed in
the future which will be referred to in this Agreement as “Confidential Trade
Information.” Rose intends that the meaning of Confidential Trade Information in
this Agreement will be read as broadly as possible to include all information of
any sort (whether merely remembered or embodied in a tangible medium) which is
related to Expeditors’ business and the business of corporations affiliated with
Expeditors or any of their potential future business and which is not generally
and publicly known. Without limiting the foregoing, Rose agrees that the
customer lists and lists of contracts and potential customers of Expeditors and
its affiliates are and will be a part of the Confidential Trade Information.
Rose agrees to protect and preserve as confidential during the term hereof, and
at all times after its termination or expiration, all of the Confidential Trade
Information at any time known to Rose or at any time in Rose’s possession or
control. Rose will neither use nor allow any other person or entity (including
entities partially or wholly owned by Rose) to use in any way, except for the
benefit of Expeditors and as directed by Expeditors, any of the Confidential
Trade Information. Rose will, prior to or upon leaving employment with
Expeditors, deliver to Expeditors any and all records, items, and media of any
type (including all partial or complete copies or duplicates) containing or
otherwise relating to any of the Confidential Trade Information, whether
prepared or acquired by or provided to Rose. Rose acknowledges that all such
records, items and media are at all times and shall remain the property of
Expeditors.

 

-4-



--------------------------------------------------------------------------------

9. Covenant Not to Compete. During the term of this Agreement or for a six
(6) month period following termination of employment (For or Without Cause) or
resignation under Paragraph 6 and following termination of Post-Employment
Personal Services under Paragraph 7, Rose hereby agrees that he will not
directly or indirectly enter into the employment of, render any service or
assistance to or acquire any interest whatsoever, whether as an individual
proprietor, partner, associate, officer, director, consultant, trustee or
otherwise, in any business, trade or occupation in competition with the business
of Expeditors within one hundred fifty (150) miles of any office of Expeditors
or any affiliate of Expeditors. Without limiting the foregoing, Rose also agrees
that he will not, during said period, cause or attempt to cause or induce any
employee of Expeditors to leave the employment of Expeditors, or call on or
otherwise solicit business from any of the customers of Expeditors which, at the
time of termination of his employment, were listed (or ought to have been
listed) in Expeditors’ records, in respect of any service or product that
competes directly or indirectly with any service provided or marketed by or
actually under the development or active consideration by Expeditors at the time
of Rose’s termination. Notwithstanding the foregoing, the provisions of
Paragraph 9 shall not apply in the event that the resignation or termination
without cause shall have been tendered anytime during the period beginning with
a public announcement of a pending Change in Control Event (as defined below)
and ending one year following the effective date of the completed transaction or
on the date of the public announcement of the termination of the proposed
transaction. For purposes of this Agreement, “Change in Control Event” shall
mean either one of the following: (i) when any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(other than Expeditors, a subsidiary thereof or an employee benefit plan of
Expeditors, including any trustee of such plan acting as trustee) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Expeditors representing fifty percent (50%) or
more of the combined voting power of Expeditors’ then outstanding securities; or
(ii) the occurrence of a transaction requiring shareholder approval, and
involving the sale of all or substantially all of the assets of Expeditors or
the merger of Expeditors with or into another corporation.

10. Remedies. Rose agrees that damages for breach of his covenants under
Paragraph 8 and Paragraph 9 above will be difficult to determine and probably
inadequate to remedy the harm caused thereby and therefore consents that these
covenants may be enforced by temporary or permanent injunction. Such injunctive
relief shall be in addition and not in place of any other remedies available at
law or equity. Rose further agrees that profits made in violation of these
covenants shall be held in constructive trust for Expeditors. Rose acknowledges
that the provisions of this Paragraph and such covenants are reasonable, that
any payments under this Agreement would be adequate compensation under the
circumstances, and that in any event Rose is capable of gainful employment
without breaching such covenants. However, should any court or tribunal ever
find that any provision of such covenants are illegal or unenforceable on the
grounds of unreasonableness whether in period of time, geographical area or
otherwise, then in that event the parties agree that such covenants shall be
interpreted and enforced to the maximum extent which the court or tribunal deems
reasonable. For purpose of this Paragraph and Paragraph 8 and Paragraph 9 of
this Agreement, the term “Expeditors” shall include any subsidiary, agent or
other affiliate of Expeditors.

 

-5-



--------------------------------------------------------------------------------

11. Entire Agreement; Modification. The provisions contained herein constitute
the entire Agreement between the parties with respect to the subject matter
hereof and any waiver, alteration or modification of any provisions of this
Agreement, or the replacement of this Agreement shall not be valid unless in
writing and signed by all the parties signing hereunder.

12. Dispute Settlement. It is the mutual intent of Expeditors and Rose to
establish procedures to facilitate the informal and inexpensive resolution of
any disputes arising under this Agreement by mutual cooperation and without
resort to litigation. Accordingly, any controversy, dispute or claim arising out
of or relating to this Agreement shall be resolved in accordance with the
following procedures which call for negotiation and settlement. Only if
negotiation shall fail will Expeditors and Rose resort to mediation and only if
mediation shall fail will Expeditors and Rose resort to arbitration.

 

  (a) Expeditors and Rose shall first attempt to negotiate a mutually
satisfactory resolution to any dispute as follows:

 

  (1) The complaining party shall write a description of the alleged dispute,
controversy, claim or breach of contract (hereinafter “Dispute”) and send it to
the other party by certified mail. This letter shall explain the nature of the
Dispute and shall refer to the section of this Agreement upon which the Dispute
is based. The complaining party shall also set forth a proposed solution to the
Dispute, including a specific time frame within which the parties must act.

 

  (2) The party receiving the letter must respond in writing within ten
(10) days with an explanation, including references to the relevant parts of
this Agreement and a response to the proposed solution.

 

  (3) Within ten (10) days of receipt of this response, the parties must meet
and discuss options for resolving the Dispute. The complaining party must
initiate the scheduling of this resolution meeting.

 

  (b) If the parties are unable to satisfactorily resolve the Dispute after
negotiation as set forth above, a mediation must be held within thirty (30) days
of an unsuccessful resolution meeting. The mediation will be held et the Seattle
office of Judicial Arbitration & Mediation Service, Inc. (J.A.M.S.). The
complaining party must contact J.A.M.S. to schedule the mediation (call
1-800-352-JAMS or 1-800-626-JAMS). The parties may agree on a jurist from the
J.A.M.S. panel. If they are unable to agree, J.A.M.S. will provide a list of
three available jurists and each party may strike one. The remaining jurist will
serve as the mediator.

 

-6-



--------------------------------------------------------------------------------

  (c) If the dispute is not settled by mediation, the parties agree to submit
the dispute to J.A.M.S. for binding arbitration. The parties may agree on a
jurist from the J.A.M.S. panel. If the parties agree, the jurist that serves as
the mediator may serve as the arbitrator. If the parties are unable to agree on
an arbitrator, J.A.M.S. will provide a list of three available panel members and
each party may strike one. The remaining jurist will serve as the arbitrator.
The aggrieved party may initiate arbitration by sending written notice of an
intention to arbitrate by certified mail to all parties and to J.A.M.S. The
notice must contain a description of the Dispute, the amount involved, and the
remedy sought. If and when a demand for arbitration is made by either party, the
parties agree to execute a Submission Agreement, provided by J.A.M.S., setting
forth the rules and procedures to be followed at the arbitration hearing. If the
parties cannot agree on rules and procedures to be followed at the arbitration
hearing, the arbitrator shall establish the rules and procedures. The parties
agree that arbitration must be initiated within one (1) year after the Dispute
arises and that the failure to initiate arbitration within the one-year period
constitutes an absolute bar to the institution of any new proceedings. Any
judgment or award entered by the arbitrator may be entered on an ex-parte basis
in the King County Superior Court or any other court having jurisdiction over
the party against whom the award is entered and enforced according to the terms
of the judgment or award. The venue of all hearings shall be in Seattle, King
County, Washington.

 

  (d) If J.A.M.S. does not exist at the time a Dispute arises in connection with
this Agreement, these provisions shall continue in full force and effect,
subject to the following changes: In the event the parties are unable to agree
upon a mediator or alternative mediation service, the mediation provision shall
become null and void. If the parties are then unable to agree upon an arbitrator
or alternative arbitration service, the arbitration provisions of this Paragraph
shall be fully enforceable in accordance with RCW Chapter 7.04 and the King
County Superior Court shall have jurisdiction to appoint a single arbitrator to
arbitrate the dispute.

 

  (e) In the event it is necessary for any party hereto, or its authorized
representative, successor or assign, to institute suit or begin arbitration
proceedings in connection with this Agreement or the breach thereof the
prevailing party in such suit or proceeding shall be entitled to reimbursement
for its reasonable costs, expenses and attorneys fees incurred, including costs,
expenses and attorneys fees incurred on appeal or in enforcing any arbitration
award or judgment.

13. Agreement Not Assignable. Rose may not assign any of his rights or delegate
any of his duties hereunder. Expeditors may assign this Agreement and delegate
its duties hereunder to any of its affiliates at any time owned by, owning or
under common ownership, provided that Rose shall remain assigned to the business
conducted by Expeditors or its successors.

 

-7-



--------------------------------------------------------------------------------

14. No Waiver. No waiver of the terms or provisions hereof shall be valid unless
in writing signed by the party against which the enforcement of such waiver is
sought, nor shall any waiver or failure to enforce any right hereunder be deemed
to be a waiver of the same or any other right in any other instance.

15. Successors. Subject to the restriction on assignment and delegation set
forth herein, this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, successors, assigns and personal
representatives.

Signed by the parties as of the date first written above.

 

EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. By  

/s/ Peter J. Rose

 

/s/ R. Jordan Gates

Its  

C.E.O

  C.O.O

PETER J. ROSE Signature:  

/s/ Peter J. Rose

     

 

-8-